ITEMID: 001-109193
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF KLISHYN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Inhuman treatment) (Substantive aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Effective investigation) (Procedural aspect);Violation of Article 5 - Right to liberty and security (Article 5-1 - Lawful arrest or detention);Violation of Article 5 - Right to liberty and security (Article 5-5 - Compensation)
JUDGES: André Potocki;Angelika Nußberger;Ann Power-Forde;Dean Spielmann;Elisabet Fura;Ganna Yudkivska
TEXT: 5. The applicant was born in 1985 and lives in the town of Konotop, Ukraine.
6. On 22 November 2003, at around 10 p.m., the applicant, who was drunk, together with P. and R., had a quarrel with seven other persons (M., S., Pv., Ps., Z., Kh. and D.). According to the applicant’s own account, D. hit him in the left eye and the applicant hit D. in the jaw. Afterwards they were separated by others. However, according to the court’s findings in the criminal case against the applicant (see paragraph 40), after an attempt to have a fight with Pv., the applicant stabbed D. with a knife. D. brought this to the attention of the traffic police officers Ku. and G., who happened to be passing.
7. At about 11 p.m. on the same day, the applicant, together with P. and R., was arrested by the traffic police officers, handcuffed and taken to the traffic police station. According to the entries in the traffic police station register, the applicant remained in the traffic police station from 11.30 p.m. until 12.15 a.m. the next day.
8. According to the applicant, in the traffic police station he was beaten by two officers. One of them hit the applicant about five times on the head. Another one hit him in the face, twice or three times hit him in the chest, and with a truncheon on the left ear, the kidneys and on the legs.
9. The applicant was subsequently taken to an ambulance station to check whether he was drunk. According to a medical report, the applicant was examined by a doctor at a municipal ambulance station at 11.45 p.m. on 22 November 2003. The applicant was drunk but had no visible injuries. After that the applicant was handed over to the ordinary police.
10. The applicant was taken to the police station at about 1 a.m. on 23 November 2003. There he was examined by a police officer, Ma., in the presence of two witnesses. It was noted that the applicant had no bodily injuries and had no complaints about the police officers. A report drafted by a police officer was signed by two witnesses and by the applicant. The applicant also signed a statement that he had no complaints about his arrest and that no physical force or special restraining equipment had been used on him.
11. Later, according to the applicant, he was tortured and ill-treated and was forced to make self-incriminating statements. In particular, according to the accounts given by the applicant on an unidentified date, in the police station he had his head banged against the wall and table, and was hit in the kidneys.
12. According to the police officers, the applicant was released at about 2-3 a.m. on 23 November 2003. The applicant, however, states that he was released at 8 a.m.
13. At 9 a.m. the applicant caught a bus. According to the bus driver, Kt., the applicant had bruises on his left ear and left eye and said that he had been beaten by the police.
14. According to the testimony of the applicant’s sister and mother, given by them later during the investigation into the applicant’s complaints of ill-treatment, on 23 November 2003 the applicant was at home. An ambulance was allegedly called for him which did not come. The applicant’s mother had arrived at home late at night on 23 November 2003 and, as the applicant was feeling bad and had fallen to the floor after getting up from the bed, she called him an ambulance. The ambulance arrived at 4.58 a.m. on 24 November 2003. The applicant was diagnosed with concussion and head injury, and taken to hospital.
15. On 24 November 2003 the applicant’s mother complained to the prosecutor’s office that the applicant had been ill-treated.
16. The applicant stayed in Konotop Central District Hospital from 24 November to 8 December 2003. He was diagnosed with concussion, bruises to the neck and left ear and acute bronchitis. The applicant told doctors that he had fallen.
17. According to the conclusions of the Konotop traffic police internal investigation of 18 December 2003, two traffic police officers, Ku. and G., were approached by D., who said that he had been stabbed in a bar. Ku. and G. arrested the applicant, handcuffed him and took him to the traffic police station. Later they took the applicant to the ambulance station, where he was tested for alcohol. The test was positive and the applicant was then taken back to the traffic police station and handed over to the police. The applicant’s injuries had been inflicted during the fight in which D. was stabbed.
18. During a forensic medical examination carried out between 25 November and 24 December 2003 the applicant stated that he had been beaten by the traffic police officers after fighting with D. According to the applicant, he was punched about three times on the head and chest and hit in the ear. He also had a helmet put on his head and was hit twice with a truncheon on the head. It was revealed that the applicant had bruises on his left ear and scratches on his left arm. The scratches had been caused by handcuffs. These injuries could have occurred on 22-23 November 2003 in the circumstances described by the applicant. The expert concluded that there were no marks indicating truncheon blows.
19. According to the conclusion of a report dated 24 December 2003, signed by the head of the Konotop traffic police unit, the use of handcuffs on the applicant had been justified. When Ku. and G. had arrived at the bar, there had been around twenty-five persons there. People started to run away and a window was broken. The applicant, P., and R. were recognised by Z.; however, as they were drunk, they refused to enter the police car, and they swore and resisted.
20. On 24 December 2003, following complaints by the applicant’s mother, the Konotop Town Prosecutor’s Office refused to institute criminal proceedings. Two traffic police officers, Ts. and T., testified that they had seen the applicant upon his arrival at the traffic police station and he had had no bodily injuries. Nobody had ill-treated the applicant. This was further confirmed by four other traffic police officers, D., and the doctor who had examined the applicant. Further, the prosecutor referred to the report of the police officer Ma. It was concluded that the police officers had not ill-treated the applicant.
21. On 2 March 2004 the Sumy Regional Prosecutor’s Office quashed the decision of 24 December 2003 and remitted the case for additional investigation. It was noted that when Kt. had been driving the applicant home at 9 a.m. on 23 November 2003, the latter had said that he had been beaten by police officers. The police officers testified that the applicant had been released at 2 a.m. The prosecutor noted that these, as well as other relevant circumstances, had not been verified and the quashed decision had been based on the testimony of the persons involved. Moreover, the cause of the applicant’s injuries had not been established.
22. On 19 March 2004 the Konotop Town Prosecutor’s Office again refused to institute criminal proceedings. It was found that, on the day of the incident, two young people, one having a stab wound, had asked the traffic police officers for help. The applicant, together with two other persons, had been taken to the traffic police station. Because they resisted arrest, they had been handcuffed. The applicant did not have any bodily injuries and that had been confirmed by a medical examination. A doctor, K., had been questioned and confirmed that, during the examination in the ambulance station on the night of 22 November 2003, the applicant had had no bodily injuries. Police officers had stated that the applicant had been questioned and released at about 2 a.m. on 23 November 2003. He had not had any injuries and they had not ill-treated him. Although R., who had been arrested together with the applicant, had testified that he had seen the applicant being beaten by the traffic police officers, it was concluded that his testimony, as well as the applicant’s statements, were not confirmed by the medical conclusions, and, in particular, that there had been no marks from truncheon blows on the applicant’s body (see paragraph 18).
23. On 3 December 2004 the Konotop Local Court quashed the decision of 19 March 2004 and remitted the case for further investigation. The court held that the cause of the applicant’s injuries had not been established and the testimony of Kt. had not been verified.
24. On 24 December 2004 the Konotop Prosecutor’s Office again rejected the applicant’s request to institute criminal proceedings. It was concluded that the applicant’s version of events was not confirmed by “the medical conclusion of 24 November 2003”. Furthermore it had been impossible to establish where the applicant had been between 3 and 9 a.m. on 23 November 2003.
25. On 26 May 2005 the Konotop Local Court quashed the decision of 24 December 2004 because the prosecutor had made a reference to the wrong provision of the Code of Criminal Procedure when rejecting the applicant’s complaints.
26. On 14 June 2005 the Konotop Town Prosecutor’s Office rejected a request by the applicant for the institution of criminal proceedings. The prosecutor found that the applicant’s description of events was not confirmed by the findings of the forensic medical examination which had been completed on 24 December 2003.
27. On 20 July 2005 the Sumy Regional Prosecutor’s Office quashed the decision of 14 June 2005 and remitted the case for further investigation. It was noted that the hospital doctors who had examined the applicant on 24 November 2005 had not been questioned. An additional medical examination of the applicant needed to be carried out, taking into consideration material from the hospital medical file. Moreover, it was unclear when exactly the applicant had been released.
28. During additional investigations in 2005 the majority of the witnesses (ambulance doctors, police officers, relatives of the applicant) stated that as the events of 22-24 November 2003 had happened long ago, they did not clearly remember them. Witness Kt. was not questioned since he had moved abroad. The records of the ambulance visit to the applicant of 24 November 2003 and the police station register had already been destroyed as their keeping period (one year for the police station register) had expired.
29. On 12 December 2005 the forensic medical examination concluded that the applicant had a scar on his right wrist. According to medical documents, on 22 November 2003 the applicant had sustained light bodily injuries. Such injuries could have been inflicted in the circumstances described by the applicant. It was unlikely that they had been inflicted by the applicant’s falling down.
30. On 23 December 2005 the Konotop Town Prosecutor’s Office again refused to institute criminal proceedings into the applicant’s complaint of ill-treatment. It was found that the applicant had been hospitalised on 24 November 2003 complaining of headache, nausea and a left ear injury. The applicant had not told the doctors that he had been beaten by the police. The applicant’s sister had testified that the applicant had come home during the morning of 23 November 2003 feeling ill and had told her that he had been beaten by the police. The prosecutor, however, referred to the findings of the courts in the criminal case against the applicant and decided that there were no grounds to institute criminal proceedings against the police officers. This decision was not appealed against.
31. On 11 December 2003 criminal proceedings were instituted against the applicant for hooliganism.
32. On 28 December 2003 the applicant was charged with hooliganism and the use of an offensive weapon. He signed an undertaking not to abscond.
33. On 31 January 2004 the applicant’s representative, B., was refused permission to represent the applicant in the criminal proceedings because B. did not hold an advocate’s certificate. B.’s appeals against that decision were unsuccessful. The applicant was represented in the criminal proceedings by his mother and by the advocates T. and S.
34. Between 9 February and 17 March 2004 the criminal proceedings were stayed because the applicant was ill.
35. On 17 March 2004 the criminal proceedings were resumed and the applicant was arrested.
36. On 19 March 2004 the Konotop Town Court authorised the applicant’s pre-trial detention. In doing so the court stated that “the materials of the case presented before the court confirmed the investigating officer’s conviction that the applicant might abscond or interfere with the course of justice”.
37. On 13 April 2004 the Sumy Regional Court of Appeal quashed the decision of 19 March 2004 because, by a Decree of the President of Ukraine which had entered into force on 19 March 2004, the Konotop Town Court had been dissolved. Therefore, the decision appealed against had been adopted by a court which no longer existed in law. The case was transferred to the newly created Konotop Local Court for fresh consideration.
38. On 28 April 2004 the Konotop Local Court authorised the applicant to be placed in pre-trial detention. In particular, the court held that the applicant had been accused of committing a serious crime to which he had not confessed. The court further noted that it was “the investigating officer’s right to decide on the tactics for the investigation and it was his right to decide to change the preventive measure [from an obligation not to abscond to pre-trial detention]”.
39. The applicant appealed against that decision. According to the Government, this appeal was received by the court on 5 May 2004.
40. On 18 May 2004 the Konotop Local Court found the applicant guilty of hooliganism and sentenced him to two years’ imprisonment. In particular, the court found that the applicant, P., and R., had followed M., S., Pv., Ps., Z., Kh. and D. onto the street. The applicant had asked M. why he had not stayed in the bar. The applicant then started to swear and tried to have a fight with Pv. When M., D. and Z. had tried to calm the applicant down he had struck D. with a knife.
41. In the court hearing the applicant stated that he had had a quarrel with D. but had not struck him with a knife. The court listened to the testimony of Ps., Kh. and S. The two latter witnesses withdrew the testimony they had given at the pre-trial stage and stated that the applicant had not in any way committed an offence against them. None of the other persons present during the incident attended the hearing because they were out of town. The court took into consideration the testimony they had given during the pre-trial investigation. The court also relied on various pieces of evidence and the conclusions of the forensic examinations.
42. On 1 June 2004 the Sumy Regional Court of Appeal rejected an appeal by the applicant against the decision of 28 April 2004, because the applicant had already been sentenced to imprisonment.
43. On 3 August 2004 the Sumy Regional Court of Appeal upheld the judgment of 18 May 2004. It also rejected as unsubstantiated the applicant’s complaints that he had been ill-treated. No particular reasoning was given for this conclusion as the court referred to certain undated decisions not to institute criminal proceedings following the applicant’s complaints.
44. By a decision of 14 April 2005 the Konotop Local Court rejected a request by the applicant to have his sentence commuted.
45. On 10 May 2005 the Supreme Court of Ukraine rejected an appeal in cassation by the applicant against his conviction.
46. On 23 June 2005 the Sumy Court of Appeal quashed the decision of 14 April 2005 and remitted the case for fresh consideration.
47. On 8 July 2005, by a decision of the Konotop Local Court, the applicant was granted an amnesty.
48. The applicant’s representative, B., asked the courts and the prosecutor’s office to provide him with copies of documents necessary for lodging a complaint before this Court. All his requests were rejected, mainly on the ground that he had not presented a valid power of authority and because he had requested documents other than those required in connection with the lodging of his complaints before the Court.
49. Articles 1 and 2 (as worded before the amendments of 1 December 2005) can be found in the following judgments respectively: Kobtsev v. Ukraine, no. 7324/02, § 35, 4 April 2006, and Afanasyev v. Ukraine, no. 38722/02, § 52, 5 April 2005).
50. Following the amendments to the Compensation Act of 1 December 2005, the range of cases where the right to compensation would arise was expanded to include those in the following category:
“(1-1) where ... unlawfulness of remand and holding in custody ... has been established by a conviction or other judgment of a court (save for rulings on the remittal of cases for additional investigation)”.
VIOLATED_ARTICLES: 3
5
VIOLATED_PARAGRAPHS: 5-1
5-5
